Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62277944, filed 01/12/2016.

Claims 1-4, 6-16, 18-20, 22 and 24 have been examined.
This action is FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16, 18-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert [US 2013/0086029 A1] in view of Lakes et al. [US 20120173692 A1].

With respect to claim 1, Herbert teaches a method for conducting a chain search, the method comprising:
receiving, at a computing device, a search profile having two or more search parameters, wherein the computing device contains a database of search engines ([0039] Fig. 5, a client device 503 may receive a user-specified query, transmit the user-specified query to server 505 (e.g., via a communication medium, such as the Internet or some other medium) for generation of one or more search queries), wherein the computing device contains a database of search engines ([0039] receive the generated one or more search queries from server 505, and submit each search query to a search engine 609a, 609b, 609c, . . . and 609n. Embodiments of the invention are not limited to being performed by a system having any particular configuration or component(s));
selecting [e.g. receiving feedback from the search results of the specific search engine] a first subset of search engines from the database of search engines based on a first of the two or more search parameters [e.g. user provides supplemental information relating to the query and search engine] ([0033] a feedback facility may, for example, prompt a user to select from among several options or choices for a given item of information determined to relate to a task that he/she appears to be performing. In some embodiments, a feedback facility may accept any of numerous types of input from the user, including voice input, touch input, typed input, and/or any other type of input. For example, in some embodiments, a feedback facility may be "clickable," enabling a user to select from among various options presented thereby. In 
[0035] for embodiments wherein a user initially provides a search query that is presented to multiple search engines associated with multiple web sites, if the user provides information to one of the web sites, the query can be updated with the supplemental information and re-submitted to all of the search engines to provide updated results from all. In this manner, a user desiring to provide supplemental information relating to the query need not do so manually to each of the web sites); 
requesting the first selected subset of search engines to conduct a search based on the first of the two or more search parameters ([0109-0110] Fig. 9, screen interface 900 employs a carousel metaphor in which the carousel has multiple slots, each slot displaying an icon corresponding to one of the search engines from which search results are received. Specifically, example screen interface 900 includes carousel 901, having slots 920, 925, 930, 935, and 940. A user selects (e.g., by tapping, clicking, etc.) one of the slots in the carousel 901 to cause results generated by the search engine corresponding to the slot to be displayed in area 905….
Query field 909 indicates that the user has submitted the query, "Gary Danko San Francisco," and example interface 900 displays results generated by multiple search engines for the query in the carousel slots, with the results for the selected slot shown in area 905. In this example, it has been determined (e.g., by dialogue manager 707 in FIG. 7, server 805 in FIG. 8, etc.) that the user is attempting to make a restaurant reservation. Feedback facility 950 displays information that is identified as relating to performing the task of making a restaurant reservation, and as not having been supplied in the user's query. Thus, in the example shown, feedback facility 950 identifies information to be provided by the user, including the date a reservation is desired ("Date?"), a time ("Time?") and a party size ("People?"));
selecting a second subset of search engines from the database of search engines based on a second of the two or more search parameters [e.g. second results for restaurant query] receiving a search result from the first selected subset of search engines [e.g. tomorrow at seven for two] ([0111] if feedback facility 950 is used to prompt the user for information, then the user may supply some or all of the information for which he/she is prompted, in any of numerous ways. For example, a user may provide input in relation to one of the search results shown in area 905. For example, the user could tap button 911 to indicate that voice input is forthcoming, and then speak input such as, "first one for tomorrow at eight for two," indicating that the first entry 960 shown in area 905 should be selected as identifying a restaurant satisfying the user's original query, and that a reservation is desired for tomorrow at eight p.m. for two people. Alternatively, a user may select one of the entries shown in area 905 by, for example, tapping or clicking on it, and may then tap button 911 to provide speech input that need not specify a selection already made (e.g., may say "tomorrow at seven for two" without specifying the "first one" in the example above));
requesting the second selected subset of search engines to conduct a search based on the second of the two or more search parameters and the search result from the first selected subset of search engine [e.g. relax the "restaurant" restaurant reservation to illustrate, if the user opts to relax the "restaurant" constraint by selecting a different one than was specified in the original query, then information on the newly selected restaurant may be displayed. For example, a map showing the newly selected restaurant's location, reviews of the newly selected restaurant, etc. may be displayed. As such, the user may make an informed decision with respect to relaxing a constraint. Example process 1100 then completes);
displaying results of the chain search ([0118] information received to further completion of a task specified by a pending query may be relevant to multiple search engines for which results have been returned (e.g., in multiple slots in the carousel shown in FIG. 9). If so, the information received may be provided to two or more search engines, so that search results provided by each of those search engines may be updated based on the information received. As a result, results from the multiple search engines may be kept "in sync" based on the latest input received from the user, Fig. 9).
Herbert does not expressly teach wherein the two or more search parameters are different types of search and are chained together, and wherein each search parameter comprises a search string and a search type indicator.
Lakes teaches the two or more search parameters are different types chained together [e.g. parameterkeyvalue], wherein the two or more search parameters are different types of search and are chained together [e.g. text string and media) wherein each search parameter comprises a search string and a search type indicator [e.g. term: text string and entity: media type] ([0056] to search 
[0058] to construct a parameter key and value pair, concatenation is performed for each parameter key (e.g., data field) with an equal sign (=) and a value string. For example: key1=value1. To create a string of parameter key and value pairs via concatenation, an ampersand (&) is used (e.g., key1=value1&key2=value2). The resulting string may be referred to as a data structure. 
[0059] for the iTunes Store, parameter keys include, as examples : term (e.g., URL-encoded text string to search for in an iTunes Store such as "jack+johnson"); country (e.g., a two-letter country code for an iTunes Store to search, where the default is the store front for the specified country); media (e.g., media type to search for in an iTunes Store such as "movie", where default is all); entity (e.g., type of results to return, relative to the specified media type such as "movieArtist" for a movie media type search, where the default is a track entity associated with the specified media type); attribute (e.g., attribute to search for in an iTunes Store, relative to the specified media type such as "entity=allArtist&attribute=allArtistTerm"); limit (e.g., number of search results to return); lang (e.g., language to use when returning search results such as "en_us"); and explicit (e.g., a flag indicating whether or not to include explicit content in search results).


With respect to dependent claim 2, Herbert as modified by Lakes further teaches wherein requesting the first selected subset of search engines further comprises:
receiving real-time searching progress data from the first selected subset of search engines in response to the request [e.g. recognition results]; and selecting at least one search engine, from the first selected subset of search engines, as a primary search engine based on the real-time searching progress data (Herbert [0056] particular search engine).

With respect to dependent claim 3, Herbert as modified by Lakes further teaches wherein real-time search progress data include one or more selected from the group consisting of a confidence rating, a searching progress indicator, a third-party verified indicator, a human-verified indicator, a quality indicator [e.g. highest score or confidence value], a trending indicator, and a total viewing indicator (Herbert [0059]).

With respect to dependent claim 4, Herbert as modified by Lakes further teaches wherein requesting the selected subset of search engines further comprises: receiving a partial search result from the selected subset of search engines; determining a trust rating for each of the selected subset of search engines based on the received partial results; and selecting at least one search engine, from the selected subset of search engines, as a primary search engine based on the determined trust rating [e.g. language model], wherein the trust rating is based on one or more of a confidence rating, a searching progress indicator, a third-party verified indicator, a human-verified indicator, a quality indicator [e.g. highest score or confidence value], a trending indicator, and a total viewing indicator (Herbert [0059] FIG. 6).

With respect to dependent claim 6, Herbert as modified by Lakes further teaches wherein the subset of search engines is selected based on the search type indicator (Lakes [0060]  and Lakes [0124]).

With respect to dependent claim 7, Herbert as modified by Lakes further teaches wherein the search type indicator includes one or more selected from the group consisting of a transcription search, a facial recognition search, a voice
recognition search, an audio search, an object search, a sentiment search, and a keyword search (Herbert [0111]). 

With respect to dependent claim 8, Herbert as modified by Lakes further teaches matching attributes of the search profile with attributes of a training data set based on similarity between the attributes of the training data set and attributes of the one or more search parameters of the search profile; and selecting the subset of search engines based on the matched training data (Herbert [0066]).

With respect to dependent claim 9, Herbert as modified by Lakes further teaches wherein the selected subset of search engines comprises at least one search engine (Herbert [0011]).

With respect to dependent claim 10, Herbert as modified by Lakes further teaches running at least one primary search engine and at least one secondary search engine simultaneously (Herbert [0011]).

With respect to dependent claim 11, Herbert as modified by Lakes further teaches wherein the database of search engines comprises one or more transcription engines, facial recognition engines, object recognition engines, voice recognition engines, sentiment analysis engines, and keywords search engines (Herbert [0006-0007]).

With respect to dependent claim 12, Herbert as modified by Lakes further teaches sending a search termination request to search engines not selected as either the primary search engine or secondary processing engine (Herbert [0090]).

With respect to dependent claim 24, Herbert as modified by Lakes further teaches wherein the type of search comprises a type selected from a group of transcription, facial recognition, object recognition, voice recognition, and audio recognition (Herbert [0006-0007]).

Regarding claims 13-16, 18-20 and 22; the instant claims recite substantially same limitations as the above-rejected claims 1-4, 6-12 & 24 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 06/19/2020 office action claims 1, 6, 13 and 18 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-4, 6-16, 18-20, 22 and 24 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 12/21/2020 have been considered. 
The arguments are drawn to the newly recited limitations “wherein the two or more search parameters are different types of search and are chained together”. The new ground of rejection as necessitated by the new limitation is presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/           Primary Examiner, Art Unit 2153